ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_01_EN.txt.              JOINT DECLARATION OF JUDGES
           AL-KHASAWNEH, SIMMA, BENNOUNA,
            CANÇADO TRINDADE AND YUSUF

 nglish Original Text]

Admissibility of an additional claim — Subject of the dispute — Legal secu-
y and good administration of justice — Continuity between the arrest and
 ention of Mr. Diallo in 1988-1989 and 1995-1996, and their connection with
  attempts to recover the debts.

1. With regret, we were obliged to vote against the first subparagraph
 the operative part of the Judgment, according to which “the claim of
e Republic of Guinea concerning the arrest and detention of
r. Diallo in 1988-1989 is inadmissible”. We are convinced that this
 im, albeit presented belatedly, during the proceedings, falls within
e subject of the dispute as indicated in the Application instituting pro-
edings, pursuant to Article 40 of the Statute of the Court. Our analy-
  is based on an approach which was set forth with clarity by the
rmanent Court of International Justice and has since been reiterated
any times by this Court : “The Court, whose jurisdiction is interna-
 nal, is not bound to attach to matters of form the same degree of
 portance which they might possess in municipal law.” (Mavrommatis
 lestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
 34.)
2. It follows that, first of all, the claim relating to the events of 1988-
89 cannot be rejected solely because it was only presented by Guinea
r the first time in its Written Observations of 7 July 2003, in response to
e objections in respect of inadmissibility raised by the Democratic
 public of the Congo, and, subsequently, in more detail in its Reply of
 November 2008 (Judgment, paras. 31 and 32).

3. The question which then arises is not whether the Applicant may
 d to the facts at issue in the context of the subject of the dispute,
hich it described in its Application, since according to Article 38,
 ragraph 2, of the Rules of Court, the latter “shall also specify the pre-
 e nature of the claim, together with a succinct statement of the facts
 d grounds on which the claim is based”. At that stage, therefore, it is
 t a matter of being exhaustive as regards the facts concerned. It is
cepted, moreover, that the Parties may amend their submissions up to
e end of the oral proceedings, and Guinea was consequently able to
 er, in its final submissions, to “arbitrary arrests” in the plural, instead
 to the single arrest mentioned in the submissions in its Application. It
 true, however, that there are limits to “the liberty accorded to the

                                                                         60

 rties to amend their submissions up to the end of the oral proceed-
gs”, since “the Court cannot, in principle, allow a dispute brought
 fore it by application to be transformed by amendments in the sub-
 ssions into another dispute which is different in character” (Société
ommerciale de Belgique, Judgment, 1939, P.C.I.J., Series A/B, No. 78,
  173).
 4. In our opinion, what matters as regards the admissibility of a for-
ally new claim is that it should fall within the subject of the dispute
hich has been brought before the Court, while complying with the Stat-
e and the Rules of Court. Otherwise, “the subject of the dispute on
hich [the Court] would ultimately have to pass [judgment] would be
cessarily distinct from the subject of the dispute originally submitted to
 n the Application” (Certain Phosphate Lands in Nauru (Nauru v. Aus-
  lia), Preliminary Objections, Judgment, I.C.J. Reports 1992, p. 266,
 ra. 68). And such a situation would necessarily be incompatible with
e requirements of “legal security and the good administration of jus-
 e” (ibid., p. 267, para. 69).
 5. The Court accepts that the evaluation of additional claims essen-
 lly involves asking whether these would have the effect of “transform-
 g] the subject of the dispute originally brought before it under the
 ms of the Application”, referring to the case concerning Territorial
 d Maritime Dispute between Nicaragua and Honduras in the Carib-
an Sea (Nicaragua v. Honduras) (Judgment, I.C.J. Reports 2007 (II),
  695, para. 108). But it does not apply that test, as such, in order to
 termine the admissibility of Guinea’s claim in respect of the events of
 88-1989. The Court indeed loses sight of this in the course of its argu-
ent, which it bases solely on the two criteria that have emerged from
e jurisprudence specifically for assessing the connection between a new
  im and the subject of the dispute : either that it is implicit in the Appli-
tion, or that it arises directly out of it. These criteria are intended to
ake it possible to answer the central question, namely whether the
 ditional claim falls within the subject of the dispute which has been
ought before the Court, or whether it introduces a new dispute.
nfortunately, the Court does not answer that question, since it has
 osen to embark on a purely formal analysis of the claim in respect of
e events of 1988-1989, referring in turn to the two criteria mentioned
 ove. It thus concludes that those events are not implicit in the Appli-
tion because they concern “arrest and detention measures, taken at a
 ferent time and in different circumstances”, and that “the legal bases
r [the] arrests . . . were completely different” (Judgment, para. 43).
  is formal line of argument is used again by the Court in order to con-
ude that it sees no possibility of finding that the new claim arises
  ectly out of the question which is the subject-matter of the Applica-
 n (ibid., para. 46).

6. We observe that, in the light of this reasoning, the majority has been
ntent to draw a simple comparison between the formal circumstances

                                                                           61

  the arrests and detention of Mr. Diallo, and between the legal bases
r them which have been alleged by the DRC, without concern for the
al continuity between the events of 1988-1989 and those of 1995-1996,
 d without qualifying the matters of form in municipal law, as advo-
 ted by the jurisprudence of the Court.
 7. In terms of substance, however, the arbitrary arrests which
 r. Diallo suffered in 1988-1989 and 1995-1996 reflect the continuity of
e action taken against him by the Democratic Republic of the Congo
henever he brought more pressure to bear on the authorities in order to
cover the debts owed by that State and Congolese companies to his two
 mpanies (of which he had become the sole associé). On 25 Janu-
y 1988, Mr. Diallo was arrested and imprisoned for a year, on the
 der of the Prime Minister of the DRC, after he had tried in vain to
cover the debts owed by the Congolese State to the Africom-Zaire com-
 ny in the “listing paper” affair, even though the Finance Minister had
 knowledged the debts in question. The accusation of fraud against
 r. Diallo was not made in any judicial context, but simply formulated
  the government authorities of the DRC. The same Prime Minister of
e DRC who ordered Mr. Diallo’s arrest for fraud had written to the
 nance Minister on 14 January 1988 asking him not to settle the debts
wed to Africom-Zaire. In 1996, Mr. Diallo was once again arrested and
en expelled, after he had sought implementation of the judgment given
 favour of the Africontainers-Zaire company. For the DRC authorities,
 was obviously a matter of removing Mr. Diallo from Congolese terri-
ry once and for all, so that he could no longer pursue the debts owed to
   companies by the State and Congolese companies.


 8. Furthermore, the Court itself correctly pointed out that :
   “the DRC has never been able to provide grounds which might con-
   stitute a convincing basis for Mr. Diallo’s expulsion. Allegations of
   ‘corruption’ and other offences have been made against Mr. Diallo,
   but no concrete evidence has been presented to the Court to support
   these claims. These accusations did not give rise to any proceedings
   before the courts or, a fortiori, to any conviction. Furthermore, it is
   difficult not to discern a link between Mr. Diallo’s expulsion and the
   fact that he had attempted to recover debts which he believed were
   owed to his companies by, amongst others, the Zairean State or
   companies in which the State holds a substantial portion of the capi-
   tal, bringing cases for this purpose before the civil courts.” (Judg-
   ment, para. 82.)

9. We can only regret that the majority failed to apply this analysis to
e question of admissibility. That would necessarily have resulted in a
 ar finding that the arrest in 1988-1989 formed a continuity with that of
95-1996, since it took place for the same reasons, and that it was of the

                                                                       62

me arbitrary character. The only difference is that in 1995-1996, it was
cided to expel Mr. Diallo from the DRC, whereas previously, in 1988-
89, he was detained for almost a year !

10. Therefore, in our opinion, the events of 1988-1989 are quite clearly
nnected with the subject of the dispute as set forth in Guinea’s Appli-
tion dated 23 December 1998 :
      “Mr. Diallo Ahmadou Sadio, a businessman of Guinean nation-
   ality, was unjustly imprisoned by the authorities of the Democratic
   Republic of the Congo, after being resident in that State for
   thirty-two (32) years, despoiled of his sizable investments, businesses,
   movable and immovable property and bank accounts, and then expelled
   from the country.
      This expulsion came at a time when Mr. Diallo Ahmadou Sadio
   was taking proceedings to recover substantial debts owed to his
   businesses by the State and by the oil companies established on its
   territory and of which the said State is a shareholder.
      After vain attempts to arrive at an out-of-court settlement, the
   State of Guinea is filing an Application with the International Court
   of Justice with a view to obtaining a finding that the Democratic
   Republic of the Congo is guilty of serious violations of international
   law committed upon the person of a Guinean national.”
11. Hence, whether they are regarded as implicit in that Application or
 sing out of its subject-matter, the events of 1988-1989 are connected
th the subject of the dispute described in the Application, since they
volve an unjust arrest of Mr. Diallo linked to the spoliation of his
sets by the DRC.
12. We therefore cannot understand how the majority has declared
uinea’s claim in respect of those events to be inadmissible, taking a for-
alistic approach which is inappropriate to a long and costly interna-
 nal dispute, Guinea having brought this case before the Court nearly
  years ago. It would appear that the Democratic Republic of the
ongo was informed at quite an early stage of the addition by Guinea of
e facts relating to 1988-1989 and that it had the opportunity to contest
em, as indeed it did not refrain from doing during the oral argument
 R 2010/3, pp. 16-17, paras. 11-13 (Kalala)). The Court thus had evi-
nce before it allowing it to pronounce on all the violations of interna-
 nal law committed by the DRC upon the person of Mr. Diallo. If
e Court had done so, it would genuinely have met the requirements
  “legal security and the good administration of justice”. Those req-
 ements must take account, in this case originally based on the exer-
 e of diplomatic protection, the scope of which includes “internationally
 aranteed human rights” (case concerning Ahmadou Sadio Diallo
 epublic of Guinea v. Democratic Republic of the Congo), Preliminary
bjections, Judgment, I.C.J. Reports 2007 (II), p. 599, para. 39), of
e individual rights of Mr. Diallo, who has on two occasions been a victim

                                                                        63

 arbitrary measures by the authorities of the host State, and for the
me reasons.

                     (Signed) Awn Shawkat AL-KHASAWNEH.
                             (Signed) Bruno SIMMA.
                         (Signed) Mohamed BENNOUNA.
                  (Signed) Antônio Augusto CANÇADO TRINDADE.
                       (Signed) Abdulqawi Ahmed YUSUF.




                                                                  64

